In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00100-CR



         MICHAEL ALAN SANDS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 354th District Court
                Hunt County, Texas
               Trial Court No. 31,416




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                                  ORDER
         Our review of the clerk’s and reporter’s records in this case indicates that they contain

“sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and the name

of any person who was a minor at the time the offense was committed.” TEX. R. APP. P. 9.10(a)(3).

The clerk’s record and volumes one, six, eight, nine, ten, eleven, twelve, thirteen, and fifteen of

the reporter’s record contain the name of a person who was a minor at the time the offense was

committed. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper filing

with the court, including the contents of any appendices, must not contain sensitive data.” TEX.

R. APP. P. 9.10(b).1

         Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record and the reporter’s record contain sensitive data, we order the clerk of this Court or

her appointee, in accord with Rule 9.10(g), to seal the electronically filed clerk’s record and

volumes one, six, eight, nine, ten, eleven, twelve, thirteen, and fifteen of the electronically filed

reporter’s record in this case.

         IT IS SO ORDERED.

                                                       BY THE COURT

Date: April 5, 2018


1
 Although the clerk’s record appears to include redactions, these redactions are ineffective. The redacted information
can either be seen through the redaction, or the redacted information is easily discernable when that information is cut
and pasted into a new document.

                                                           2